Citation Nr: 1423318	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with spondylolisthesis.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) was raised by the record in April 2011.  A claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case is considered to be part of the increased rating issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his underlying claim by correspondence dated in February 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that a higher initial rating is warranted for his service-connected lumbar spine disability.  In statements provided in support of the claim in April 2011 the Veteran and his spouse, in essence, asserted that he had experienced severe back problems including incapacitating episodes warranting an increased disability rating.  It was further asserted that, although he was currently a full-time student, his back disability caused difficulties in educational, occupational, and parental activities.  The Board notes that service treatment records indicate a history of lumbar spine problems including lumbago, sacroiliitis, herniated disc, and intervertebral disc degeneration.  Records also show the Veteran underwent back surgery in August 2009 prior to his retirement from active service but subsequent to his April 2009 VA examination under the Benefits Delivery at Discharge (BDD) program.  Although the Veteran was examined again in February 2011, the examiner's report that there were no incapacitating episodes of spine disease is inconsistent with the reports provided by the Veteran and his spouse in April 2011.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent appropriate notice under the Veterans Claims Assistance Act of 2000 pertaining to his claim for TDIU.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Advise the Veteran that he should submit information/records pertaining to his reported period(s) of incapacitating episodes due to symptoms of his service-connected low back disability, which reflect bed rest prescribed by a physician and treatment by a physician.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected connected degenerative arthritis of the thoracolumbar spine with spondylolisthesis.  A complete history should be obtained from the Veteran.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability, identify any physician-ordered (medically-required) periods of bed rest, and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

An opinion should be provided as to whether the service-connected back disability has resulted in a marked interference with employment or renders the Veteran unable to secure and follow substantially gainful employment, to include an opinion as to functional impairment and how that impairment impacts physical and sedentary employment.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

Opinions should be provided based on examination findings, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

